EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this RegistrationStatement (Form S-8)pertaining to the 2004 National Coal Corp. Option Plan of our report dated March 31, 2010 with respect to the consolidated financial statements of National Coal Corp.,included in the Annual Report (Form 10-K) for the year ended December 31, 2009, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Nashville, Tennessee August 10, 2010
